Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
---Species I: Mono-valve (lift valve) with 1-axis linear position sensor [Figs. 1a-2; classified in F16K 1/52].

---Species II: L-type Slide valve (gate valve) with 2-axis linear position sensors [Figs. 3a-3c and 5a-6b; classified in F16K 3/18].

---Species III: Pendulum valve (pivoting/pendulum valve) with angular position sensor [Figs. 4a-4b; classified in F16K 3/10].  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least claims 1 and 11 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-III lack unity of invention because even though the inventions of these groups require the technical feature of “a valve comprising a valve seat, a valve closure, a drive unit, a seal and at least one position sensor”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kajitani (US 2005/0242312). 
Notice that, Kajitani (US 2005/0242312) teaches in Figs. 1-11 (see at least Figs. 1, 3 and 8-10, in particular Fig. 10) the features claimed in claim 1 with Kajitani showing a vacuum valve (C/D), in particular a vacuum slide valve, pendulum valve, or monovalve, for the regulation of a volume or mass flow and/or for the gas-tight interruption of a flow path, comprising a valve seat (6), which has a valve opening defining an opening axis and a first sealing surface (the surface that engages the valve a valve closure (4), in particular a valve plate, for the regulation of the volume or mass flow and/or for the interruption of the flow path, comprising a second sealing surface corresponding to the first sealing surface, the variable location of which is determined by a respective position and alignment of the valve closure, a drive unit (see the pneumatic/hydraulic actuator assembly 2) coupled to the valve closure, comprising at least one movable adjustment element (11 and/or 37), wherein the drive unit is designed to execute an adjustment movement, such that the valve closure is adjustable from an open position (when the valve head does not engages seat 6 such as shown in Fig. 3), in which the valve closure and the valve seat are provided without contact in relation to one another, into a closed position (when the valve head 4 engages seat 6 such as shown in Fig. 1), in which an axially sealing contact with respect to the opening axis exists between the first sealing surface and the second sealing surface, in particular via a seal (4b), and the valve opening is thus closed gas-tight, and back again, characterized in that the vacuum valve furthermore comprises at least one position sensor (60), wherein the position sensor is designed and arranged in the vacuum valve such that, in particular in an ongoing manner, a position of the valve closure and/or the at least one adjustment element is measurable with respect to a null position, in particular the open position or closed position (see at least Paras. [0058-0071] for details of the operation of the device of Kajitani). Similarly, Kajitani teaches all the features of claim 11 since claim 11 corresponds to the method of operating a device with similar features as the one in  claim 1.   
. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753